Citation Nr: 9922303	
Decision Date: 08/09/99    Archive Date: 08/24/99

DOCKET NO.  98-01 646A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependents' Education Assistance (DEA) 
under 38 U.S.C.A. Chapter 35.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and the veteran's brother

ATTORNEY FOR THE BOARD

L.J. Bakke, Associate Counsel


REMAND

The veteran served on active duty from February 4, 1972 to 
June 10, 1972, from February 1980 to April 1987, and from 
September 27, 1990 to July 6, 1991.  The DD Form 214 from his 
third, and final, period of active service reveals that he 
served in Southwest Asia from October 30, 1990 to June 5, 
1991.  The evidentiary record shows that he served as a 
member of the National Guard.

The appellant, who is the veteran's widow, has testified 
before the undersigned member of the Board that her husband 
was exposed to toxic substances in Kuwait and Saudi Arabia, 
including depleted uranium, which have been identified as 
carcinogens.  She argued that she believes exposure to these 
agents-particularly to depleted uranium-caused him to 
develop oat cell lung cancer-either directly or by hastening 
an already existing propensity to develop this disease due to 
his smoking habits.  The Board notes that the RO did not 
address the implied claim for service connection for the 
cause of the veteran's death on the basis of exposure to 
ionizing radiation.  Nonetheless, the Board is obligated to 
consider the potential application of various provisions of 
Title 38 of the Code of Federal Regulations, whether or not 
they were raised by the appellant.  See Schafrath v. 
Derwinski, 1 Vet. App. 589, 593 (1991).

In this regard, the Board notes that, under 38 C.F.R. § 3.311 
(1998), lung cancer is a "radiogenic disease" for purposes 
of this section, as listed in 38 C.F.R. § 3.311(b)(2).  Under 
38 C.F.R. § 3.311(b)(1), it must first be determined whether 
(1) a veteran was exposed to ionizing radiation as a result 
of participation in the atmospheric testing of nuclear 
weapons, the occupation of Hiroshima or Nagasaki, Japan, from 
September 1945 until July 1946, or other activities as 
claimed, (2) the veteran subsequently developed a radiogenic 
disease, and (3) such disease first became manifest within 
the period specified in 38 C.F.R. § 3.311(b)(5).  In 
38 C.F.R. § 3.311(b)(5)(iv), lung cancer must become manifest 
5 years or more after exposure.  If these three conditions 
are met, before its adjudication the claim will be referred 
to the Under Secretary for Benefits for further consideration 
in accordance with 38 C.F.R. § 3.311(c).  This further 
development does not appear to be discretionary.  

In this case, as noted, the veteran did develop lung cancer, 
listed at 38 C.F.R. § 3.311(b)(2)(iv).  It is implied that he 
was exposed to ionizing radiation during his service in the 
Persian Gulf through exposure to depleted uranium.  It 
appears from the record that his lung cancer was discovered 
in June 1996.  

Consequently, the case is REMANDED for the following action:

1.  The RO should consider the claim for 
service connection for the cause of the 
veteran's death based on exposure to 
ionizing radiation, specifically, 
exposure to depleted uranium, with 
consideration of 38 C.F.R. §§ 3.307, 
3.309, and 3.311.  If the requirements of 
38 C.F.R. § 3.311(b) are met, the claim 
will be referred to the Under Secretary 
for Benefits for further consideration in 
accordance with 38 C.F.R. § 3.311(c).  
The RO should perform all indicated 
development.

2.  If any benefit sought on appeal, for 
which a notice of disagreement has been 
filed, remains denied, the appellant and 
representative should be furnished a 
supplemental statement of the case, which 
should include the law and regulations 
pertinent to claims involving exposure to 
ionizing radiation, and given the 
opportunity to respond thereto.

The case should thereafter be returned to the Board for 
further review, as appropriate.  The appellant need take no 
action until she is so informed. She may present additional 
evidence or argument while the case is in remand status at 
the RO.  Cf. Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).  The Board intimates no opinion as to the ultimate 
outcome of this case.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


